           II
DocuSign Envelope ID: 2C06078B-17DF-4877-BC6C-AFB20296F6FF
                             Case 3:19-cv-03046-LB Document 6 Filed 06/03/19 Page 1 of 4



       1        Keith A. Custis (#218818)
                  kcustis@custislawpc.com
       2        CUSTIS LAW, P.C.
                1875 Century Park East, Suite 700
       3
                Los Angeles, California 90067
       4        (213) 863-4276

       5        Ashley Keller (pro hac vice forthcoming)
                  ack@kellerlenkner.com
       6        Travis Lenkner (pro hac vice forthcoming)
       7          tdl@kellerlenkner.com
                Marquel Reddish (pro hac vice forthcoming)
       8          mpr@kellerlenkner.com
                KELLER LENKNER LLC
       9        150 N. Riverside Plaza, Suite 4270
                Chicago, Illinois 60606
     10
                (312) 741-5220
      11
                Attorneys for Plaintiffs
     12
                                             UNITED STATES DISTRICT COURT
     13                                    NORTHERN DISTRICT OF CALIFORNIA
                                                SAN FRANCISCO DIVISION
     14
                                                             )
     15
                DEVAN COSTA and                              )   Case No. 3:19-cv-03046
     16         AHMED WADSWORTH,                             )
                                                             )
     17                                                      )   DECLARATION OF DEVAN COSTA
                                Plaintiffs,                  )
     18                                                      )
                                                             )   Date:        July 8, 2019
                       VS.
     19                                                          Time:        9:30 a.m.
                                                             )
     20         POSTMATES INC.                               )
                                                             )
     21                                                      )
                                Defendant.                   )
     22
                                                             )
     23                                                      )

     24
                ----------------                             )


     25

     26
     27

     28

                                              DECLARATION OF DEVAN COSTA
                                                  CASE NO. 3:19-cv-03046
DocuSign Envelope ID: 2C06078B-17DF-4877-BC6C-AFB20296F6FF
                           Case 3:19-cv-03046-LB Document 6 Filed 06/03/19 Page 2 of 4



       1             I, Devan Costa, declare as follows:

       2             1.      I am over the age of 18.

       3             2.      I live and work in Los Angeles, California.

       4             3.      I am a plaintiff in the above-captioned case.

       5             4.      I worked as a courier for Postmates from August 2017 through April 2019.

       6             5.      When I signed up to be a courier, I had to sign a contract that Postmates provided

       7    me.

       8             6.      Periodically, Postmates would issue a new contract that I was required to sign to

       9    continue working.
     10              7.      I worked an average of 40 to 55 hours per week as a Postmates courier.

     11              8.      On numerous occasions, I performed courier services for seven consecutive days

     12     in a workweek for Postmates.

     13              9.      I have never formed a corporation, LLC, or other business entity of any kind.

     14              10.     I have never obtained any license, certification, or permit related to working as a

     15     courier (other than my driver’s license).

     16              11.     I have never independently placed an advertisement to obtain work as a courier.

     17              12.     When I worked as a Postmates courier, Postmates sent me delivery requests through

     18     the Postmates Fleet App. After receiving an order on the App, I picked up the order from the

     19     merchant and delivered it to the Postmates customer on behalf of Postmates.

     20              13.     Customers did not pay me directly. Customers paid for the order and the delivery

     21     service through the Postmates App.

     22              14.     Postmates then paid me for each delivery that I completed on its behalf.

     23              15.     Postmates did not guarantee me a minimum hourly wage.

     24              16.     Postmates did not pay me more than its standard pay for each delivery when I

     25     worked more than 40 hours in a week, more than eight hours in a day, or seven consecutive days

     26     in a workweek.

     27

     28

                                             DECLARATION OF DEVAN COSTA
                                                 CASE NO. 3:19-cv-03046
DocuSign Envelope ID: 2C06078B-17DF-4877-BC6C-AFB20296F6FF
                         Case 3:19-cv-03046-LB Document 6 Filed 06/03/19 Page 3 of 4



       1              I affirm that the foregoing is true under penalty of perjury under the laws of the United

       2    States.

       3
                                  6/2/2019          Dallas              Texas
       4              Signed on _______________ in __________________, ___________________.

       5

       6                                                          _________________________

       7                                                          Devan Costa

       8

       9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                             DECLARATION OF DEVAN COSTA
                                                 CASE NO. 3:19-cv-03046
                Case 3:19-cv-03046-LB Document 6 Filed 06/03/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Postmates Inc. at its
 3   headquarters at 201 Third Street, Suite 200, San Francisco, California 94103.
 4
            Dated: June 3, 2019                           /s/ Keith A. Custis
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                  DECLARATION OF DEVAN COSTA
                                      CASE NO. 3:19-cv-03046
